DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (2010/0148203) in view of Zhang et al. (2011/0227476).

Regarding claim 1, Hashimoto et al. disclose: a solid-state light emitting element (laser diode 11) that radiates blue-series laser light (Fig. 3, [0058], [0059]); and a wavelength converter (12) that absorbs the laser light and performs wavelength conversion of the absorbed laser light into light with a longer wavelength than a wavelength of the laser light (white light has wavelength range longer than wavelength range of blue laser light) (Fig. 3, [0058], [0059]), wherein the wavelength converter includes: a silicate phosphor as a main component; and an aluminate phosphor as a main component (Fig. 3, [0081]).
Hashimoto et al. do not disclose: wherein the wavelength converter includes: a silicate phosphor containing Lu2CaMg2(SiO4)3:Ce3+ as a main component; and an aluminate phosphor containing Lu3(Al1-xGax)2(AlO4)3:Ce3+ as a main component, where x is a numeric value that satisfies 0<x≤1.
Zhang et al. disclose: a silicate phosphor containing Lu2CaMg2(SiO4)3:Ce3+ (Lu2CaMg2Si3O12:Ce3+) as a main component ([0025]); an aluminate phosphor containing Lu3(Al1-xGax)2(AlO4)3:Ce3+ ((LuGd)3(AlGa)5O12: Ce3+) as a main component, where x is a numeric value that satisfies 0<x≤1 ([0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hashimoto by forming silicate phosphors containing Lu2CaMg2(SiO4)3:Ce3+ as the main component and aluminate phosphor containing Lu3(Al1-xGax)2(AlO4)3:Ce3+ as a main component, where x is a numeric value that satisfies 0<x≤1 in order to increase the red luminescence of white light emitting device, which in turn can increase the CRI (Color Rendering Index).

Regarding claim 2, Hashimoto as modified do not explicitly disclose: wherein the silicate phosphor is a phosphor that emits light having a fluorescence peak within a wavelength range of 580 nm or more and less than 630 nm (peak at 575 nm to 680nm) (Zhang, [0027]).

Regarding claim 3, Hashimoto as modified do not explicitly disclose: wherein the aluminate phosphor is a phosphor that emits light having a fluorescence peak within a wavelength range of 490 nm or more and less than 530 nm (peak at 495 nm to 600 nm) (Zhang, [0021]).

Regarding claim 4, Hashimoto as modified do not explicitly disclose: wherein a difference between an internal quantum efficiency maintenance factor of the silicate phosphor at 150° C. and an internal quantum efficiency maintenance factor of the aluminate phosphor at 150° C. is 10% or less.
However, in accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light emitting device comprising a silicate phosphor and aluminate phosphor each having an internal quantum efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the internal quantum efficiency of each phosphor by routine experimentation.

Regarding claim 5, Hashimoto as modified disclose: wherein the wavelength converter consists of inorganic compounds (phosphor layer is formed of silicone resin which is inorganic) (Hashimoto, [0062]).

Regarding claim 6, Hashimoto as modified do not explicitly disclose: wherein the light emitting device radiates output light in which an average color rendering index Ra is 80 or more and less than 98.
However, in accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 

Regarding claim 7, Hashimoto as modified do not explicitly disclose: wherein the light emitting device radiates output light in which a correlated color temperature is 2500 K or more and less than 8000 K.
However, in accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light emitting device radiating output light with a correlated color temperature.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the correlated color temperature by routine experimentation.

Regarding claim 8, Hashimoto as modified disclose: wherein the light emitting device is a laser illuminator (laser diode 11) (Hashimoto, Fig. 3, [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A. Kalaji et al., “Ce3+-Activated γ-Ca2SiO4 and Other Olivine-Type ABXO4 Phosphors for Solid-State Lighting”, Chemistry of Materials 2014 26 (13), 3966-3975.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828